DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 10, 2020 has been entered.

Summary
The status of the claims are as follows: claims 1, 3, 7 are amended; claims 9 and 16 are withdrawn; claims 10-15 and 17-20 are cancelled; claims 24-25 are new; resulting in claims 1-8 and 21-25 pending for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Pillhoefer et al. (US 2011/0058952).
Regarding claims 1, 2, 3, 4, 5 and 6, Pillhoefer et al. teaches a high temperature anti-corrosive protective layer used to protect materials that are held at high temperatures, such as a nickel based super alloy for turbines, wherein the high temperature anti-corrosive protective layer has good mechanical properties with respect to fatigue strength and ductility, is easy to control and regulate and is simple to use ([0008-0015, 0018-0024, 0034-0045]). The high temperature anti-corrosive protective 
Pillhoefer et al. teaches that the buildup zone may have a chromium content of 15 to 40% by weight and a thickness of 2 to 75m; and the diffusion layer may have a chromium content of 5 to 30% by weight and a thickness of 2 to 75m ([0021-0024, 0034-0045]), which would result in a total range of depth within the metal based substrate of both layers combined being between 4 and 150m, thus overlapping the claimed range of “the depth being at least 25 um within the metal-based substrate to no more than 200 um within the metal-based substrate” recited by claim 1 and “the depth is at least 25 um within the metal-based substrate to 75 um within the metal-based substrate” as recited by claim 3. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. See MPEP 2144.05(I).
The coating layer (20) has a chromium content of 25 to 90% by weight and a thickness of 0.1 to 20m ([0021-0024, 0034-0045]), wherein the chromium content for the coating layer overlaps the claimed range of “at least about 51%” recited by claim 1 and “at least about 70%” as recited by claim 4. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations  While the reference does not expressly teach that the thickness of the coating layer (20) is 45m, Pillhoefer et al. does teach that due to the two-stage process in which simultaneous deposition and diffusion of the layer of material during the first portion of the process and the process segment during which merely diffusion takes place, the quantity of material and therefore the thickness of the deposited layer can be adjusted ([0035]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of the coating layer (20) to be thicker to provide a greater level of protection to the coated component. 
While Pillhoefer et al. does not expressly teach that the materials coated are a gasification component exposed to the operating temperatures of gasification, the reference does teach that the coating is used on high temperature materials, such as airplane turbines which are known to operate at very high temperatures, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the coating taught by Pillhoefer et al. teaches on a gasification component as the goal of Pillhoefer et al. that the coating is used on materials exposed to high temperatures. 



Claims 1-8 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kishore et al. (US 2015/0345782) in view of Pillhoefer et al. (US 2011/0058952).
Regarding claims 1- 8 and 21-25, should the Applicant disagree with the above rejection over Pillhoefer et al. alone, the combination of Kishore et al. with Pillhoefer et al. is being used herein. 
Kishore et al. teaches a feed injector system (106) used to supply feedstock to a gasifier (108), wherein the feed injector (106) is positioned within a gasifier (108) and  includes a first annular wall (228; inner tube tip), a second annular wall (232; intermediate tube tip) and a third annular wall (238; outer tube tip), the feed injector (106) is connected to the gasifier (108) by a mounting flange (300) (Figure 2, 3; [0030-0036]). The feed injector (106) includes a first passage (140; inner feed passage), a second passage (102; intermediate feed passage) and a third passage (242; outer feed passage) that provides passages for the feedstock, oxygen and other gasification materials entering the gasifier to pass through, and additionally, comprises a cooling coil (308) that supplied a coolant such as water to aid in cooling the system (Figure 2, 3; [0030-0036]).  Kishore et al. recognizes that the flame and/or heat from the gasification reaction can reduce the life of the feed injectors, especially if the feed injectors exceed certain temperatures ([0002, 0004-0006, 0020-0024, 0030-0033]). Kishore et al. teaches that during certain processes that occur during gasification the feed injector tip and/or bayonet may be exposed to temperatures up to approximately 1300°C, which  may cause degradation to the feed injector ([0020-0024, 0030-0033]). 
While Kishore et al. teaches the use of a protective shell that is capable of withstanding temperatures in excess to those used in a gasification reaction environment ([0002, 0004-0006, 0020-0024, 0030-0033]), the reference does not expressly recite the use of a coating layer as defined by claim 1. 
Pillhoefer et al. teaches a high temperature anti-corrosive protective layer used to protect materials that are held at high temperatures, such as a nickel based super alloy for turbines, wherein the high temperature anti-corrosive protective layer has good mechanical properties with respect to fatigue strength and ductility, is easy to control and regulate and is simple to use ([0008-0015, 0018-0024, 0034-0045]). The high temperature anti-corrosive protective layer is comprised of alpha-chromium and can include an activator such as aluminum chloride, wherein the high temperature anti-corrosive protective layer coated onto the surface of the desired component and is heated to create three-zone protective layer made up of a coating layer (20), a center build up zone (21; area of interdiffusion), and an inwardly directed diffusion layer (22; chromium enriched region) ([0018-0024, 0034-0045]). 
Pillhoefer et al. teaches that the buildup zone may have a chromium content of 15 to 40% by weight and a thickness of 2 to 75m; and the diffusion layer may have a chromium content of 5 to 30% by weight and a thickness of 2 to 75m ([0021-0024, 0034-0045]), which would result in a total range of depth within the metal based substrate of both layers combined being between 4 and 150m, thus overlapping the claimed range of “the depth being at least 25 um within the metal-based substrate to no more than 200 um within the metal-based substrate” recited by claim 1 and “the depth is at least 25 um within the metal-based substrate to 75 um within the metal-based 
The coating layer (20) has a chromium content of 25 to 90% by weight and a thickness of 0.1 to 20m ([0021-0024, 0034-0045]), wherein the chromium content for the coating layer overlaps the claimed range of “at least about 51%” recited by claim 1 and “at least about 70%” as recited by claim 4. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. See MPEP 2144.05(I). While the reference does not expressly teach that the thickness of the coating layer (20) is 45m, Pillhoefer et al. does teach that due to the two-stage process in which simultaneous deposition and diffusion of the layer of material during the first portion of the process and the process segment during which merely diffusion takes place, the quantity of material and therefore the thickness of the deposited layer can be adjusted ([0035]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of the coating layer (20) to be thicker to provide a greater level of protection to the coated component. 
As both Kishore et al. and Pillhoefer et al. teach materials/components exposed to high operating temperatures, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the coating taught by Pillhoefer et al. on the feed injector taught by Kishore et al. to provide further protection 

Response to Arguments
Response-Claim Rejections - 35 USC § 103
Applicant’s arguments with respect to claim(s) 1-8 and 21-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624.  The examiner can normally be reached on Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



LAURA POWERS
Examiner
Art Unit 1785



/LAURA C POWERS/Primary Examiner, Art Unit 1785